DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          WARREN NICOT,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D18-461

                          [ August 2, 2018 ]


                        CORRECTED OPINION

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard I. Bober,
Judge; L.T. Case No. 02-18813 CF10A.

   Carey Haughwout, Public Defender, and Stacey Kime, Assistant Public
Defender, West Palm Beach, for appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.